Citation Nr: 1517433	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-24 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a left shoulder disability.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The Veteran had active military service from June 2007 to June 2008, with a prior period of active duty for training from May 2004 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran had disagreed with a determination by the RO that the Veteran had filed an untimely notice of disagreement (NOD) and an untimely substantive appeal regarding a claim for a rating greater than 10 percent for post-concussive migraine with daily headaches and a claim for service connection for bilateral hearing loss, respectively.  The RO issued a statement of the case (SOC) in September 2013 as to these issues.  There is no record of the Veteran having perfected an appeal.  As such the issues pertaining to the untimeliness of an NOD and of a substantive appeal are not in appellate status.  

Concerning the claim of service connection for a left shoulder disability, the Veteran has alleged that while in Iraq he was a passenger in an Army tow truck.  According to the Veteran, the tow truck drove at a high rate of speed through a bomb explosion crater in the road.  This reportedly jarred the Veteran inside the truck causing him to hit his left shoulder on a metal protective plate inside the vehicle.  As a result, the Veteran alleges that he incurred an injury to his shoulder and that the injury resulted in a post-service surgical repair for a left torn labrum.  

The Veteran has submitted a U.S. Army Line of Duty (LOD) determination documenting an injury in December 2007 due to a motor vehicle accident.  The LOD determination does not, however, identify what injury or injuries occurred.  

A review of the Veteran's available service treatment records (STRs) documents medical treatment in December 2007.  The medical record, dated the same day as the vehicle incident noted in the LOD determination, reflects the Veteran having "jarred" his left knee during a "truck ride."  The injury was noted to be non-battle related.  The Veteran did not identify any left shoulder pain or injury at that time.  

The Veteran was again seen in April 2008.  At that time, the medical record noted the following:

[The Veteran] is seen today complaining of left arm numbness which is [sic] been bothering him off and on for the past three months.  It is worse when he wears his body armor and better with rest.  He has some pain in the trapezius muscle on the left but the numbness extends down to the lateral left arm to the elbow.  

The clinician's diagnosis was cervical radiculopathy.  

A May 2008 medical record documents the Veteran's complaint of pain between his shoulder blades with limited range of motion of his neck, along with some tingling in his fingers.  He denied any antecedent trauma or strain.  The diagnosis by the clinician was muscle spasm.  

Post-service, a July 2008 VA medical record notes the Veteran's report of chronic left knee pain status post injury in Iraq.  The Veteran reported the following:

[I] was in a towtruck and picking up a vehicle that got hit with an IED, got banged up, feel like something tore in my knee. 

The July 2008 VA medical record also notes the Veteran's complaint of chronic intermittent shoulder pain for approximately two months.  He denied any shoulder injuries or trauma.  

Thereafter, a November 2008 VA medical record notes the Veteran's report that his shoulders and left knee had been bothering him for about a year since a "car wreck" in Iraq.  A December 2008 VA medical record notes that the Veteran was in a motor vehicle accident in Iraq and was thrown around inside a heavy vehicle.  

In May 2009, the Veteran underwent left shoulder arthroscopic surgery at the University of Mississippi Medical Center.  The post-surgical diagnosis was left shoulder anterior instability with labral tear and subacromial bursitis.  The surgeon noted the Veteran's history of injury to his left shoulder in Iraq.  

In a report of November 2009 VA joints examination, the examiner noted the Veteran's service history as follows:

The Veteran says he injured his left shoulder during his Iraqi tour in 11/2007.  He was a passenger in a Hemmitt wrecker when an IED blast occurred behind his vehicle.  The driver accelerated and ran through a crater at 60 miles per hour, which threw him sideways into a steel plate separating the driver and passenger, causing him to hit his left shoulder and left knee.  He was treated the same day for his injuries with Flexeril and ibuprofen.  

Due to complaints of numbness from his neck to his left hand and throbbing pain in his left shoulder, he received physical therapy with a stretching exercise program which increased his pain.  

The examiner noted that a CT (computed tomography) scan of the Veteran's left shoulder in February 2009 did not reveal any bony abnormalities.  The examiner's diagnosis included status post labral repair and debridement, left shoulder.  She commented that the Veteran's intermittent left arm numbness was most likely related to myofascial pain of his left paracervical muscles as evidenced by the left paracervical tenderness and tightness on physical examination.  The examiner also commented as follows:

The Veteran's left shoulder condition, which is status post labral repair and debridement, is not caused by, aggravated or worsened by the numbness in the left arm.  

Initially, the Board notes that the Veteran has provided an inconsistent history to clinicians regarding an alleged injury to his left shoulder.  As noted above, in July 2008 the Veteran reported a lack of injury or trauma to his left shoulder and that he had suffered shoulder pain for only two months.  Thereafter, he began to report to clinicians a history that he did in fact suffer a left shoulder injury/trauma in December 2007 at the same time he injured his left knee.  At the time of his November 2009 VA examination the Veteran indicated having been treated in service for left shoulder pain and left knee pain.  However, his STRs do not support his report that he was treated for a left shoulder injury status post any alleged injury in December 2007.  Otherwise, the Veteran's STRs document a clinician's finding of cervical radiculopathy related to the Veteran's complaints of left arm numbness and tingling.  The November 2009 VA examiner related the numbness and tingling in the left arm to myofascial pain of the left paracervical muscles.  

Notwithstanding the inconsistent history reported by the Veteran, above, the Board finds the November 2009 VA examination opinion to be inadequate.  The examiner, unfortunately, never addresses whether the Veteran's left shoulder condition (i.e., status post labral repair and debridement) had its onset in service or was etiologically related to service.  Instead, the examiner only commented that the left shoulder condition was "not caused by, aggravated or worsened by the numbness in the left arm."  As such, on remand, the Veteran should be provided an additional VA examination and the examiner asked to provide the necessary nexus opinion.  

The Board also notes that the most recent VA treatment records associated with Virtual VA document a reported history by the Veteran of having served on active duty in Afghanistan.  In particular, records dated April 17, 2013, November 20, 2013, and August 13, 2014, note that the Veteran had returned in October 2012 from a six-month deployment to that country.  The Veteran should be requested to provide verifying information for any additional active duty service since June 2008.  Furthermore, as related to the present issue on appeal, it would be helpful to the Board if the RO took appropriate development action to obtain the Veteran's service records associated with any additional active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent private or VA treatment he may have received for his left shoulder.  After obtaining the appropriate release of information forms (where necessary), procure records of any recent treatment he has received.  The Board is particularly interested in available VA treatment records dated since October 2014, as well as any private medical treatment the Veteran receives for his left shoulder.  If records identified by the Veteran are not available, he should be so informed in accordance with 38 C.F.R. § 3.159(e) (2014).  

2.  Take action to verify the Veteran's reported period of active duty service in 2012 in Afghanistan.  Obtain the Veteran's service medical records associated with any verified active duty service since June 2008.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records or additional service treatment records), the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any left shoulder disability.  The Veteran should be notified of any scheduled examination as well as the consequences for his failure to report without good cause.  See 38 C.F.R. § 3.655 (2014).  

The Veteran's Virtual VA and VBMS files should be made available to the examiner as well as copy of this remand.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

The examiner should elicit a detailed medical history from the Veteran concerning any injury to his left shoulder.  (Of note, the Veteran's service treatment records do not appear to reflect treatment for a left shoulder disability (other than numbness/tingling in the left arm and fingers which was diagnosed in service as cervical radiculopathy).  Post-service, a July 2008 VA medical record notes the Veteran's complaint of chronic intermittent shoulder pain for approximately two months.  He denied any shoulder injuries or trauma.  Thereafter, a November 2008 VA medical record notes the Veteran's report that his shoulders and left knee had been bothering him for about a year since a "car wreck" in Iraq.  In May 2009, the Veteran underwent left shoulder arthroscopic surgery with a post-surgical diagnosis of left shoulder anterior instability with labral tear and subacromial bursitis.)

Following an examination and any necessary testing, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed left shoulder disability had its onset during service or is otherwise related to service.  The examiner should also comment on whether any left arm numbness and tingling reported by the Veteran is related to any diagnosed left shoulder disability.  

The complete rationale for any opinion or finding provided should be thoroughly explained, to include the examiner's inability to provide any requested opinion(s) without speculating.  

4.  Thereafter, re-adjudicate the issue on appeal-entitlement to service connection for a left shoulder disability.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

